 PPG INDUSTRIES, INC.PPG Industries, Inc., Lexington Plant, Fiber GlassDivision and Chauffeurs, Teamsters and Help-ers Local Union No. 391, affiated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. CasesI 1-CA-9493 and 11-CA-9620November 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 25, 1982, Administrative Law JudgeJohn H. West issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,PPG Industries, Inc., Lexington Plant, Fiber GlassDivision, Lexington, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarge of Ronald Reagan on July 29, 1980, andI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an adminitrative law judge's resolution with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Product4Inc, 91 NLRB 544 (1950) enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no boi for reversing his findings.I In mating that Wright Ulnm a Dirison of Wright Line Inc., 251 NLRB1083 (1930), does not apply to pretext cam we believe the Administra-tive Law Judge meant to my that it is unnecessary in such cam to for-rally apply the analysis st forth in that decision.As we stated in Limestone Apparel Corp., 255 NLRB 722 (1981), "..a finding of pretext necessarily means that the reasons advanced by theemployer either did not exist or were not in fact relied upon, therebyleaving intact the inference of wrongful motive established by the Gener-al Counsel."In adopting the underlying Decision, Member Jenkins finds it unneces-sary to clarify the rationale provided by the Administrative Law Judge.265 NLRB No. 63notify him in writing that this has been done andthat evidence of this unlawful discharge will not beused as a basis for future personnel actions againsthim."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT unlawfully discharge any ofour employees or discriminate against them inany manner because of their union affection orbecause they engage in union activities.WE WILL NOT unlawfully threaten to dis-charge or mistreat any of our employees todiscourage their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them inSection 7 of the Act.WE WILL offer Ronald Reagan immediateand full reinstatement to his former positionor, if that position no longer exists, to a sub-stantially equivalent position, with the wagerate he enjoyed at the time of his discharge,plus any increase, without prejudice to his se-niority and other rights and privileges, andmake him whole for all losses suffered by himas a result of our discrimination against him,with interest.WE WILL expunge from our files any refer-ence to the disciplinary discharge of RonaldReagan on July 29, 1980, and we will notifyhim that this has been done and that evidenceof this unlawful discharge will not be used as abasis for future personnel action against him.PPG INDUSTRIES, INC., LEXINGTONPLANT, FIBER GLASS DIVISIONDECISIONSTATEMENT OF THE CASEJOHN H. WESr, Administrative Law Judge: This casewas heard at Winston-Salem, North Carolina, on August24 and 25, 1981. Charges were filed by Chauffeurs,Teamsters and Helpers Local Union No. 391, affiliated455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, in Case11-CA-9493 on October 30, 19801 (amended December2) and in Case I 1-CA-9620 on January 2, 1981 (amendedJanuary 8 and March 3, 1981). A complaint was issued inthe first case on December 10. On February 17, 1981, acomplaint was issued which consolidated the cases andalleges that (1) on or about July 28 Respondent dis-charged Ronald Reagan because he joined or assisted theUnion or engaged in other union activities or concertedactivities for the purpose of collective bargaining ormutual aid or protection, (2) on July 7, 1978, a majorityof Respondent's employees in a specified unit by an elec-tion in Case I 1-RC-4508 designated and selected theUnion as their representative for the purposes of collec-tive bargaining and, on September 11, 1979, after a hear-ing on objections, the Union was certified as the exclu-sive representative of the employees, (3) Respondent re-fuses to bargain in good faith with the Union and thatRespondent, unilaterally and without prior notification toor consultation with the Union, changed wages, hours,and working conditions of employees in the aforesaidbargaining unit by on or about December 18 reinstitutinga requirement that employees be physically relieved attheir individual job stations before they could leavework, (4) pursuant to the above-described unilateralaction Respondent on December 29 terminated andthereafter refused to reinstate its employee Janice YoastMitchell, and (5) the acts of Respondent described abovecollectively constitute unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, as amended(the Act). At the hearing, the General Counsel furtheramended the complaint to include the allegation thatduring the last week of July 1980 Respondent's supervi-sor, John Tesh, threatened its employees with unspeci-fied reprisals because they engaged in union activities.Respondent denies all of these allegations.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Pennsylvania corporation which, ashere pertinent, has a plant located in Lexington, NorthCarolina, where fiber glass products are manufactured.Respondent admits and I find that it is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, and that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.' All dates are in 1980, unless otherwise stated.a The General Counsel's unopposed motion to correct the transcript,dated October 28, 1981, is granted and received in evidence as G.C. Exh.5.II. THE ALLEGED UNFAIR LABOR PRACTICESA. A Preliminary MatterTwo of the allegations in the above-described consoli-dated complaint, namely, Respondent's refusal to bargainwith the Union over an alleged postelection policychange and an employee action allegedly taken pursuantto the alleged policy change, are justiciable issues only ifthe election in question is valid. As indicated above, theresults were certified. Respondent, however, refused tobargain with the Union and the Board, after taking offi-cial notice of the record in the representation proceed-ing, found in PPG Industries, Inc., 255 NLRB 765 (1981):...that Respondent has, since September 26, 1979,and at all times thereafter refused to bargain collec-tively with the Union as the exclusive representa-tive of the employees in the appropriate unit, andthat, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.The Board's decision was reviewed in PPG Industries,Inc. v. N.LR.B., 671 F.2d 817, 823 (4th Cir. 1982), withthe court concluding that "[t]he findings that there was afair election cannot stand. We, accordingly, deny en-forcement of the bargaining order." A petition for re-hearing was recently denied. While an attempt may bemade to have the Supreme Court consider this matter,unless and until the Supreme Court reverses the FourthCircuit, its decision is the law of the case. The election,therefore, cannot be recognized. Consequently, Respond-ent had no legal obligation to bargain with the Unionover an alleged postelection policy change.3And anyaction taken pursuant to the alleged policy change wouldnot be reviewable solely on the basis that the allegedpolicy change is subject to challenge because Respond-ent failed to bargain over it with the Union.4The com-s If a bargaining obligation existed, then Respondent violated the Act.It stipulated that it did not notify or bargain with the Union about thismatter. Respondent's December 26, 1980, notice, G.C. Exh. 3, demon-strates that a policy which was previously followed in "emergencies andsnows" was going to "apply in any circumstances whenever assignmentsare not covered," and "an unrelieved [e]mployee may have to work ...overtime ...." As pointed out by the Board in Master Slack, 230NLRB 1054 (1977), enfd. 618 F.2d 6 (6th Cir. 1980), an employer is obli-gated not to change established working conditions without consultingthe Union. Consequently, Respondent's unilateral changes would violatethe Act if the election were valid.4 Even if a bargaining obligation existed, it is my opinion that Mit-chell's discharge does not violate the Act. She was specifically advisedby her supervisor that Respondent did not, late in the afternoon ofChristmas Eve 1980, have someone to relieve her. And she was specifi-cally directed by her supervisor to work overtime while an attempt wasbeing made to find someone to relieve her; Mitchell was told to remain ather job until she was relieved. More than once she advised her supervisorthat she would not remain and work overtime. And at the end of hernormal shift Mitchell left even though she was not relieved. When laterconfronted by management, she claimed that, while standing 20 feetaway, she saw someone at her position and assumed she was relieved.Mitchell was concerned enough to attempt to establish that there mayhave been some basis for claiming that she was relieved but not con-cerned enough to incur the risk of establishing that she was not, in fact,relieved. Her discharge did not result solely from a violation of the reliefpolicy. Mitchell was specifically told to remain until she was relieved,Continued456 PPG INDUSTRIES, INC.plaint, to this extent, is dismissed. Remaining for consid-eration herein are the discharge of Reagan and the al-leged Tesh threats.B. The FactsAfter being out sick for 2 days, Reagan returned towork on July 29. He was taken to the office of JerryStrong, personnel assistant, by Bill Cullum, an area su-pervisor in the forming department. Reagan testified thatStrong reviewed Reagan's record with him, discussingpast reprimands and counseling sessions, and told himthat he had a bad work record; that he was not sure ex-actly what went on during this meeting; that he did notargue; that he "figured ...[he] was fired when ...[Cullum] took ...[him] up there"; and that whenStrong asked him if he reported his absence, he said"yea, I called in both days" but Strong said Respondentwas terminating Reagan because he did not report in.Strong's and Cullum's version of what was said at thismeeting are basically in agreement with Reagan's versionexcept that Cullum testified that, when Reagan was toldthat there was no call in on July 27, "there was no argu-ment, no challenge of that unreported on Sunday."Strong's memorandum of this meeting states, "Ron wasterminated on 7/29/80 due to excessive absenteeism andunreported absence on 7/27/80." (Resp. Exh. 13.) Thememorandum also notes that during the meeting "Ronaldcomplained about the way he was treated by his supervi-sor and that he always did his job." Cullum testified thatduring the meeting Reagan "raised a question in generalabout the attitudes of some of our foremen ...."A union organizing campaign began at the involved fa-cility in March 1978. Four months before that, Novem-ber 20, 1977, Reagan was the subject of the followingemployee personnel report:I talked to Ronald today concerning his attend-ance. I told Ronald since coming to the forming de-partment in August he has been out six days and theDept. average was only four days. I explained toRonald the importance of being here and that hisattendance was getting in bad shape. I asked Ronaldif he could help us out on this and improve his at-tendance. Ronald said he would.5During the campaign Reagan was on the In-Plant Or-ganizing Committee (IPOC), and he signed people up forthe Union, handed out leaflets, and wore a Teamsters T-shirt and flowers.6Also, he participated in union ralliesin front of the plant after work.not strictly as a matter of policy but as a matter of specific need at thattime. The allegation that Mitchell was discharged as the result of an un-lawful policy change cannot, in my opinion, be used to shield her from areasonable sanction for her unreasonable conduct.' Resp. Exh. 12.a Reagan testified that he handbilled both before and after the election.Regarding his testimony in the objections case hearing, supro, that he didnot distribute literature for the Union, Reagan testified herein that"Maybe I didn't understand the question. I could very well not being[sic] handing out leaflets if I was out there signing up people for theUnion." Reagan has only a seventh grade education.Reagan was a member of the IPOC from its outset and Respondentwas formally notified of this. As noted in the quoted material below, nospecific individuals are named and it should not be inferred that ReaganRegarding statements made to him during the cam-paign and after the election, Reagan testified that beforethe election in 1978 Jerry Michael, a crew foreman, toldhim that "[n]o matter how the election went, that thecompany would never sign a contract and they wouldget rid of everybody who got the union down on thecompany"; that Michael knew Reagan supported theUnion because he told Michael he did, and Michael alsotold Reagan "it didn't make a damn how long it took butPPG would get rid of.. .[Reagan]": that late in 1978or early in 1979 Curtis Putnam, an area supervisor, saidto Reagan, who was temporarily on light duty becausehe had been injured, "if... [the job that Putnam gaveReagan] wasn't shitty enough that he would find some-thing worse for ... [Reagan] to do, and if. ..[Reagan]would come around to the Company side it would beeasier on ...[him]"; that 6 months before he was firedBob McGirt, a crew foreman, with Bobby Lumsden, anarea supervisor, present told Reagan, with respect topeople who were wearing Teamsters shirts in the area,"we are going to get rid of all of the people in the unionand that ... [Reagan] was a damn fool if ...[he]thought that [he] was going to benefit by the union, thatthe only thing the union could get ..[him] was unem-ployed";7that 6 weeks before he was fired John Tesh, aspare or pool foreman, told him, after taking and then re-turning a leaflet Reagan was reading on his return fromthe breakroom, that "[he] ...was neglecting ...[his]job. [He] ...was taking up too much time with otheractivities; that 3 or 4 days before he was fired Reagancomplained to Tesh about the fact that he was beingswitched from job to job and Tesh "said that he had tole[sic] ... [Reagan] time and time again that the onlything that the Union would do was to get me in trouble,and this is what was happening";sthat 3 days before heperpetrated any of the described acts. In its decision in PPG IndustriesInc. v. N.LRB., supra at 819, the Fourth Circuit stated as follows:With respect to economic coercion, many PPO witnesses testifiedat the Hearing that IPOC members made statements threatening dis-parate economic treatment unless employees became members of theUnion. The. ..[objectionable] behavior alleged in Objection 4 in-cluded five credited situations in which IPOC members threatenedother employees with physical or property harm. One male IPOCmember asked a female employee, who had recently revoked herunion card, if she knew what happened to turncoats. He told herthey "fall down the scrap shoot [sic]." Another male IPOC memberthreatend another female pro-company employee. He told her that"There are women riding by themselves that are going to get it,you had better watch out ....[You will feel funny if you go outand your tires are cut, or your home burned." Another IPOCmember identified himself as such to a pro-company employee andtold the pro-company employee that "they ought to stand [him] upagainst the wall and shoot [him] because of [his] beliefs against theUnion." Another pro-company employee testified that a pro-Unionemployee, believed to be an IPOC member, threatened that "if welose this election, we're going to whip your ass." The testimony indi-cated that a number of supporters for both sides were in the area atthe time of the threats. Finally, a male IPOC member threatened afemale employee that if she crossed a picket line she would fmd hertires cut and her windows "busted."The first time Reagan told the Board about McGirt's statement wasthe day before the hearing herein, August 23, 1981.' While Reagan told the Board about this alleged statement the daybefore the hearing herein, August 23, 1981, he apparently testified that hetold the Board about it previously. Four statements of Reagan wereContinued457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas fired Reagan complained again to Tesh who replied"that ...[Reagan] might as well ...[go] ahead andquit, that they was [sic] going to fire ...[Reagan]anyhow, it was just a matter of time, that [Reagan]wouldn't be hard to replace."Michael, Putnam, McGirt, and Tesh all deny theabove-described statements. Tesh also denied thatReagan complained to him about the way he, Reagan,was being treated by management. Lumsden testified thathe was working a different shift in a different area fromMcGirt when, according to the testimony of Reagan,Lumsden was supposed to have witnessed a statementmade by McGirt to Reagan. The first three named super-visors saw Reagan wearing a Teamsters shirt during thecampaign. Lumsden was not asked whether he sawReagan wearing a Teamsters shirt. And Tesh testifiedthat he did not see Reagan wearing a Teamsters shirt.On August 27, 1979, the following employee personnelreport on Reagan was drafted:I talked with Ronnie concerning his attendance. Itold Ronnie that his attendance was getting in terri-ble condition. I also told Ronnie with the attend-ance record that he presently has that it couldn't betolerated. I told Ronnie if his attendance didn't im-prove that if he was absent again that he would becounseled by the area supervisor or our personel[sic] department for further actions including possi-ble termination from the company. Ronnie statedthat he would correct his attendance problem.gOn March 11 the following employee personnel reporton Reagan was drafted:I talked with Ronald today about his attendancerecord for 1979 and 1980. Richard York set [sic] inon the discussion.I showed Ronald his attendance record for 1979where he was absent 20 times, and his 1980 recordwhere he was absent 3 times and late 4 times.I told Ronald that he had been talked to abouthis attendance record in 1977, 1978 and 1979, and Iwould not put up with another year like he had in1979. He was to improve his attendance record orhe would lose his job-simple as that. That it wouldbe his doings and not mine. I told him to make uphis mind to be here every day and he could do it.Ronnie said he understood, and he would dobetter on his attendance. oTwo of Reagan's 1979 absences, February 17 and 18,were unreported absences and on November 2, 1979,Reagan was late and unreported for 6 hours. (Resp. Exh.11.) Up to the time he was terminated Reagan had eightabsences in 1980."1given by the Oeneral Counsel to Respondent's counsel. On crossexami-nation Reagan could not find any reference to this alleged Tesh statementin his November 6, 1980, affidavit.* Resp. Exh. 9. The report was originated by Michael.'o Resp. Exh. 10. Don Bailey, area supervisor, originsted the report.i" According to Resp. Exh. II, on July 22, Reagan was also absentbecause of a reported death. Strong testified that funeral pay is limited tothose involving the employee's immediate family and certain relatives;Respondent's Exhibit 13 points out that Reagan "gaveup the job of Tank Captain on 7/25/80 due to pressureand personal problems." Reagan testified that he gave upthe job of tank captain, he "went to York and signed offof it," because when the production Reagan was respon-sible for dropped off and Reagan was questioned aboutit, a glass winder, James Peck who worked for Reaganand who, according to Reagan, was responsible for thedecline, was not disciplined. Instead, Reagan was givenanother job. He then gave up the tank captain job, andhe testified "that is when they started moving me fromposition to position. I would be on four different jobs inone day."Reagan testified that about midshift on July 26 he wasthrowing up and he spoke with his immediate supervisor,Richard York, explained his problem, and asked to be al-lowed to leave work; and that York advised Reagan thathe could not leave because York did not have someoneto relieve him. York did not recall this.For the next 2 days, July 27 and 28, Reagan was outsick. All agree that the July 28 absence was properly re-ported.12Respondent asserts, however, that the July 27absence was unreported and this triggered a review ofReagan's absence record which resulted in his termina-tion. According to Reagan's testimony, he called Re-spondent between 7:30 a.m. and 7:50 a.m. to report hisabsence and he spoke with someone who he thought wasYork. Reagan's wife, Phyllis, testified that she attemptedto call Respondent regarding her husband's illness onJuly 27 but the line was busy. Since she had to go towork,1sshe told her husband to call in. Reagan's 14-yearold daughter, Cindy, testified that on the morning ofJuly 27 she overheard her mother tell her father that shewas late for work and he would have to call; that hermother gave her father a card with the PPG telephonenumber on it; that her mother left for work; and thatshortly thereafter, while in the bathroom, she heard herfather talking in another room but she was not able tohear what her father said. York testified that on July 27he was working as a crew foreman; that Reagan did notcall him on July 27 to report his absence; that it is hispractice to report all "call-offs" on the logsheet (Resp.Exh. 4); and that he examined the logsheet and there wasno indication that Reagan called in on July 27. On cross-examination, York testified that possibly he did not takeall the call-offs on July 27 since there were severalpeople in the office and someone else could take calls"but it is procedure for whoever takes it off to write iton the call-off sheet." In response to the question "[h]aveyou ever taken a call-in and for some reason did notwrite it up on the absence report immediately," York re-sponded "I'm not sure. I could have, but I don't remem-ber." Clark testified that the call-in sheet is located in theand that "you may or may not consider the... reported death on the22nd" in determining Reagan's total number of absences for 1980.1" There is a question as to who actually called Respondent to reportReagan's absence. Reagan and his wife testified that she called in for himand spoke to Charlie Clark. On the other hand, while Clark agreed thathe took the call nd filled in the call-off sheet, Resp. Exh. 4, he testifiedthat it was Reagan himself who called.I" In July 1980 and at the time of the hearing Phyllis Reagan workedat Respondent's involved facility.458 PPG INDUSTRIES, INC.assistant foreman's office but the phone also rings in thecrew foreman's office.Cullum testified that on July 28 York advised him thatReagan had a reported absence for that day and an unre-ported absence for July 27; that he reviewed Reagan'srecord with York; that he then brought Reagan's recordsto Strong and recommended to Strong that Reagan beterminated; that Strong wanted to review the recordsand talked to his boss; and that after Strong discussed thematter with Personnel Director Dick Cameron, Strongadvised Cullum on July that Reagan would be terminat-ed. Strong testified that Cullum brought him Reagan'srecords with a department recommendation that Reaganbe terminated; that Cullum recommended that Reagan beterminated; that he reviewed the record with Cullum andhe told Cullum that he tentatively agreed but that hewanted to further analyze the record and speak with Ca-meron, manager of employee relations; that he reviewedthe record with Cameron who concurred with the rec-ommendation to terminate Reagan; and that the recom-mendation was approved by Harold Maruca and JesseHogg, Respondent's legal counsel.C. ContentionsCiting PPG Industries Inc., Lexington Plant, FiberGlass Division, 251 NLRB 1146 (1980), where the Boardconcluded that Respondent engaged in extensive unlaw-ful activity during the involved union campaign at itsLexington plant, the General Counsel points out, onbrief, that among the supervisors found by the Board tohave violated Section 8(aX1) of the Act were Michaeland McGirt; and that the Board affirmed the Administra-tive Law Judge and did not credit Tesh's testimony inthat proceeding.14Assertedly Tesh was incredible, andinasmuch as he admitted both the opportunity and thecircumstances for making the illegal threats to Reagan,he should be discredited and be found to have violatedthe Act. Similarly, the General Counsel argues, the de-nials of the other supervisors that the above-describedstatements were made to Reagan should not be credited.Assertedly it should be concluded:...that the Section 8(aX)() violation committed byTesh, in tandem with the other threats made toReagan, are, as the Board said in Pandair FreightInc., 253 NLRB No. 134, at 3: "compelling back-ground evidence of Respondent's hostility to [Rea-gan's] union activities and its intention to discover apretextual rationale for [his] discharge should hepersist in engaging in union activities." [Additionsto quote from Pandair Freight Inc., supra, found inGeneral Counsel's brief.]1''4 Describing the testimony of a management employee witness there-ia, i.-a-,i the tesimony of an employee witness the Administrative LawJudge concluded at 1152:Thbe management witness] in his testimonial demeanor was less con-vincing. The mine may be observed of Tebh who could not in anyevent be considered -wholly impartial since his interests wereclearly aligned with that of Respondent as shown not shnply by hisoutspoken support of Respondent during the Union's campaign butalso by the fact that he was admittedly under active considerationfor promotion to a supervisory position at the time of the hearing.' O.C. hbr., p. 6.According to the General Counsel, York either tookReagan's call-off on July 27 and failed to note it on thelogsheet or some other supervisor took the call andfailed to note it. Admittedly the testimony of Reagan'sdaughter is no more than circumstantial, but the GeneralCounsel argues that it lends credence to Reagan's testi-mony that he did make the call. It is asserted there wasno unreported absence by Reagan.While the General Counsel concedes that Reagan's at-tendance record was not the best, it is argued thatReagan had improved in that, in the 4.5 months after hisMarch 1980 counseling, Reagan was out only 6.5 days(one of these days was for a reported death which maynot be chargeable against Reagan) and was not tardy atall, as opposed to the 4.5 months before the March coun-seling, when Reagan was absent 8 days and tardy 5 days.It is argued by the General Counsel that:...in view of the continuous nature of the Unioncampaign and Respondent's tilt toward being a re-cidivist violator of the Act, it would seem to havebeen a 'logical' step for Respondent to single out aUnion supporter at this time for retaliation and re-minder to its other employees. [Footnote omitted.]That Respondent fully intended to dischargeReagan because of his Union activities is shown bythe threats of discharge aimed at him by supervisorsaware of his Union activities, particularly thethreats of John Tesh just before Reagan wasfired. '6Respondent, on brief, argues that Reagan's record ofabsences was within the range of absences for whichother employees were terminated; and that, when Rea-gan's absence record is compared with the 272 activeemployees in his department, his absentee rate was 351percent greater than his fellow department employees.17It is pointed out by Respondent that its plant guide(Resp. Exh. 5, p. 10), which is given to employees duringtheir orientation, states:Repeated absence or tardiness. This disrupts oper-ations and is unfair to those who are regular in theirattendance and prompt in reporting to work. Threeor more unreported absences is a distinct violation.With respect to the statements supervisors allegedlymade to Reagan, Respondent submits that the alleged1' G.C. br., p. 9. Subsequent to filing the brief, the Genera Counselfiled a motion dated March S. 1982, requesting that official notice betaken of the Board's decision in PPG lnd1u*rics IKn. L_-riwfm PlnL,Fiber Glans DLomn, 260 NLRB 401 (1912). It is meted by the OeneralComuns that this decision further supports the Oenerl Counel'r pitionthat Respondent violated the Act a alleged hereia In it reply datedMarch 11, 1982, Respondent points out that the Boerd's decision affirmsthe Administrative Law Judge's finding that the discharge of two of thethree employees involved did not violate the Act as alleged. The GeneralCounsel's motion is granted." The average rate of absence in the forming department must haveimproved drastically from 1977 to 1980 for, as noted in Repondent's Ex-hibit 12-the November 20, 1977. Reagan writeup, the average for theperiod between sometime in August and November 20, 1977, was aid tobe 4 days.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement of McGirt was not mentioned to the Boarduntil the day before the hearing herein, and that:Reagan alleged that Supervisor Tesh coerced himwithin a few weeks of the discharge. For some un-explained reason, these alleged threats by John Teshwere never mentioned to the Board's field examin-ers until August 23, 1971-the day before the hear-ing-or 13 months after the discharge.'I [Emphasissupplied.]It is contended by Respondent that the General Coun-sel did not succeed under Wright Line, supra, enfd. 662F.2d 899 (Ist Cir. 1981), in establishing a prima facie casesufficient to support the inference that protected conductwas a motivating factor in the discharge of Reagan. As-sertedly, the fact that Reagan was a member of IPOC isancient history with no current motivational implicationssince the concerted activity culminated in an election inJuly 1978. Also, Respondent argues that the allegationthat Reagan was threatened because of his union activityis weak, unbelievable, and conflicting, since Reagan didnot mention the alleged Tesh "threats" or the McGirtthreat to the Board until the day before the hearingherein.Concluding, Respondent argues that "[o]f crucial anddeterminative significance is the absence of a scintilla ofevidence, or even a contention, that Reagan was treatedin a disparate manner." (Resp. br., p. 15.)D. AnalysisDuring the campaign both sides fought hard and, to anextent, overstepped legal bounds. The Board determinedin PPG Industries, Inc., 251 NLRB 1146 at 1147 (1980),that there was extensive unlawful activity by Respond-ent. The unlawful activity continued even after the elec-tion and even after the results of the election were certi-fied. In PPG Industries, Inc., supra, the Board affirmed anAdministrative Law Judge's finding that one of the threeemployees involved in that proceeding was dischargedunlawfully in November 1979. The Board, in its above-described 1980 PPG Industries, Inc., supra, decision, alsoaffirmed another Administrative Law Judge's findingsthat other PPG employees had been unlawfully dis-charged. As noted above, because of the conduct of theIPOC the Fourth Circuit found that the election was notfair.Contrary to the impression Respondent attempts toconvey on brief, motivational implications of the con-certed activity were not ancient history after the electionin July 1978. Also, contrary to the impression Respond-ent attempts to convey on brief, the record does not sup-port the assertion that Reagan mentioned the allegedTesh "threats" for the first time to the Board the daybefore the hearing began herein. There is testimony inthe record about whether Reagan mentioned one of thealleged Tesh threats to the Board for the first time onAugust 23, 1981. That testimony did not cover, however," Reap. br., p. 9. The transcript cite refers to one of Tesh's allegedstatements; namely, "Well, I told you time and time again not to be mess-rring with the union; the only thing it can do is to get... [you] in trou-ble." As indicated above, it is alleged that Tesh also made other state-ments to Reagan.the other Tesh statement allegedly made just days beforeReagan's discharge.Tesh is a relatively new supervisor who was promotedduring the attempted unionization of the involved plant.As pointed out by the General Counsel, his testimonywas not credited in the earlier Board proceeding for thereasons specified in footnote 14, supra. Similarly, his tes-timony herein cannot be credited. Both supervisors whowere present at Reagan's discharge interview indicatedthat Reagan expressed displeasure at the way he wastreated by his supervisors. Clearly Reagan was upset. Hetestified that the week before he was fired he complainedtwice to Foreman Tesh about the way he was beingtreated by management. Tesh denies this. According toReagan's testimony, both complaints drew responsesfrom Tesh which are now the subject, in part, of thecomplaint involved herein. Consequently, it is under-standable why Tesh would want to deny hearing thecomplaints, for fear of having to admit his responses.Reagan's testimony that he made the complaints to Teshis credited. Moreover, Reagan's testimony regarding theresponses elicited by the complaints is credited. Teshmade the threats; his denial is not credited. Tesh im-pressed me as being an individual who would not con-cede even the obvious if he believed it might be detri-mental to Respondent. Tesh was not a credible witness.As alleged, Respondent violated 8(a)(1) of the Act withthese threats made the week before Reagan was dis-charged.The other coercive statements described above wereoffered by the General Counsel as background only.Reagan's testimony regarding them is credited. In viewof all the circumstances, the denials were not convincing.Additionally, Respondent's witnesses who testified aboutthese statements did not impress me as being crediblewitnesses.Respondent's antiunion sentiment, as evidence in theprior Board proceedings, was strong. It was placed onnotice that Reagan was on the IPOC, the activities ofwhich ultimately caused the invalidation of the election.And, as found above, Reagan was threatened with beingfired for his protected activity by Tesh just the weekbefore Reagan was discharged. On the other hand,Reagan did not have a good attendance record datingback to before the organizing campaign, he had previ-ously received written warnings about his absences, andhe had a past history of failing to report his absences.But as pointed out by the General Counsel after theMarch 1980 reprimand Reagan had improved his attend-ance. Respondent asserts that Reagan was fired becauseof the July 27 unreported absence and because of hisoverall absence record. The July 1980 review of Rea-gan's absence record was triggered by the alleged July27 unreported absence. Respondent's assertion thatabsent this there probably would have been a review andsimilar disposition is not convincing. Subsequent to Rea-gan's March 11 writeup he was sick on May 3, he wasexcused sick for 7 hours on Saturday, May 31 (whichcounted as an absence since Reagan was out for morethan 4 hours), and the next day, Sunday, June 1, he re-ported sick. If absences alone would have triggered a460 PPG INDUSTRIES, INC.review, one must wonder why such a review did notoccur in the beginning of June 1980.19 Similarly, I amnot convinced that Reagan failed to report his absenceon July 27. In my opinion, the General Counsel has metthe burden of proof. The testimony of Reagan, his wife,and his 14-year old daughter convince me that he didreport his absence on July 27. Admittedly the wife wasnot present when he made the call, and since the daugh-ter did not hear exactly what was said, it could beargued that she may have overheard nothing more thanReagan mumbling to himself after getting a busy signal.But Reagan testified that he reported his absence. Takinginto consideration his limited education, Reagan im-pressed me as being a credible witness. His testimonythat he asked York to be excused from work on July 26is credited. York's assertion that he did not recall the re-quest is not credited. While Reagan thought he spokewith York on July 27 when he reported his absence, hemay have spoken with someone else. If York took thecall his denial cannot be credited. If someone else tookthe call, York's assertion regarding the correct proceduredoes not mean the procedure, in fact, was followed.Why would Respondent fire Reagan in July 1980 if hedid report his absence and not in May-June 1980 whenhe was also absent? Perhaps the answer lies in the factthat the week before he was fired Reagan complained tohis supervisor because, in his opinion, he was not beingtreated fairly. As indicated by Tesh's responses to thecomplaints, Reagan could not expect fair treatment sincehe was a union supporter. It was one thing for Reagan toquietly tolerate his treatment and run the risk of Re-spondent compiling a poor production record on Rea-gan's area of responsibility (which could have been ne-cessitated by Reagan's improving absence record). It wasquite another thing for him to thwart any such attemptby giving up the job of tank captain and then complainabout his treatment to management. Perhaps the lattercould not be tolerated.In my opinion the reason given by Respondent forReagan's discharge is pretextual, and Wright Line, supra,therefore, does not apply. In the event it did apply, theGeneral Counsel has made a prima facie showing suffi-cient to support the inference that protected conduct wasa "motivating factor" in the employer's decision. SinceReagan was not fired in the beginning of June for his ab-sences, it must be concluded that he would not havebeen fired in July 1980 but for his protected activitiesand his complaints made the week before his discharge.In unlawfully discharging Reagan, Respondent violat-ed Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.19 Strong testified that "you may or you may not consider the report-ed death on [July] 22" as an absence. It would appear, therefore, that atthe time of Reagan's discharge Strong had not conclusively determinedto consider the reported death as a chargeable absence. Consequently,Reagan had two chargeable absences in July.3. Respondent violated Section 8(aXl) of the Act bythreatening Ronald Reagan on or about July 25, 1980,that his union activities would get him in trouble withRespondent and he ultimately would be discharged.4. Respondent violated Section 8(aXI) and (3) by dis-charging Ronald Reagan on July 29, 1980.5. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be directed to cease and desistfrom engaging in such conduct or like or related conductand take affirmative action designed to effectuate thepolicies of the Act. Further, Respondent will be directedto offer Ronald Reagan reinstatement to his former posi-tion and to make him whole for any loss of earnings hemay have suffered by reason of the above-described un-lawful actions, by making payments to him of a sum ofmoney equal to that which he normally would haveearned had Respondent not engaged in the above-de-scribed unlawful action, with backpay and interest there-on to be computed in the manner prescribed in F W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).20 Respondentwill be directed to preserve and make available to theBoard, upon request, all payroll records, and reports, andall other records necessary and useful to determine theamount of backpay due in compliance with this Decisionand Order.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 2The Respondent, PPG Industries, Inc., LexingtonPlant, Fiber Glass Division, Lexington, North Carolina,its officers, agents, sucessors, and assigns, shall:1. Cease and desist from:(a) Threatening any employee with getting into trou-ble with Respondent and with discharge for exercisingrights guaranteed under Section 7 of the Act.(b) Discharging or otherwise discriminating againstemployees to discourage union activity.(c) In any like or related manner interfering with, re-straining, or coercing any employee in the exercise of therights guaranteed to them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Ronald Reagan immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-20 See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962)."' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDudice to his seniority or other rights and privileges andmake him whole for any loss of pay he may have suf-fered by reason of Respondent's discrimination againsthim with backpay and interest thereon to be computed inthe manner set forth above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its Lexington, North Carolina, plant copiesof the attached notice marked "Appendix."22Copies of3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."said notice, on forms provided by the Regional Directorfor Region 11, shall, after being duly signed by Respond-ent, be posted immediately upon receipt thereof, in con-spicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to ensure that no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges that Respondent violated Sec-tion 8(a)(5) of the Act by unilaterally reinstituting a re-quirement in December 1980 that employees be physical-ly relieved at their individual job stations before theycould leave work, and, pursuant to the unilateral change,terminating Janice Yoast Mitchell.462